IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                         NO. WR-83,458-01


                           EX PARTE DARREN D. LEWIS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1431657-A IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance by fraud and was sentenced to five years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his plea was involuntary. We order that this application be filed and

set for submission to determine whether his plea was involuntary. The parties shall brief this issue.

        It appears that Applicant is represented by counsel. If that is not correct, the trial court shall
                                                                                                     2

determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant. TEX . CODE CRIM . PROC. art

26.04. The trial court shall send to this Court, within 60 days of the date of this order, a

supplemental transcript containing: a confirmation that Applicant is represented by counsel; the

order appointing counsel; or a statement that Applicant is not indigent. All briefs shall be filed with

this Court within 90 days of the date of this order.



Filed: June 29, 2016
Do not publish